Per curiam.
Don G. Gaskill, a member of the State Bar of Georgia, was charged by the State Disciplinary Board with violation of Standards 4, 44, 63 and 65, based on a number of client complaints. Included was a charge of failing to account to a client for funds in excess of $50,000, which, according to the evidence, now have been returned.
The Board sought interim suspension of Gaskill under Bar Rule 4-108. A special master was appointed, and thereafter Gaskill petitioned for voluntary surrender of his license, admitting to violation of these four standards. In addition, he stipulated that he would return all client files and withdraw from any further representation. In response to Gaskill’s petition, the special master recommended that Gaskill be permitted voluntarily to surrender his license, which is equivalent to disbarment. The recommendation was forwarded to this court by the State Disciplinary Board.
The recommendation is approved.
It is ordered that the petition for voluntary surrender of the license to practice law be granted, and that Gaskill’s name be stricken from the roll of attorneys.

All the Justices concur.